Case 18-81127-TLS               Doc 248    Filed 07/15/19 Entered 07/15/19 11:03:43                Desc Main
                                          Document      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                           )        Case No. BK 18-81127-TLS
                                                           )
EAT FIT GO HEALTHY FOODS, LLC et al.1                      )        Chapter 11
                                                           )
                                    Debtors.               )

            STIPULATION FOR PAYMENT OF GORDON FOOD SERVICE INC.
                       ADMINISTRATIVE EXPENSE CLAIM

         COMES NOW, Eat Fit Go Healthy Foods, LLC, et al., debtors and debtors-in-possession

in the above captioned bankruptcy case ("Debtors"), and Gordon Food Service Inc. ("Gordon"),

by their counsel, pursuant to 11 U.S.C. §§ 105(a), 363(c)(1) and 503, and stipulate as follows:

         1. On April 18, 2019, Gordon filed a certain Application of Gordon Food Service Inc.

for Allowance and Payment of Administrative Priority Claim pursuant to 11 U.S.C.

§503(b)(1)(A) (Doc. No. 219) (the "Application") seeking allowing of an administrative claim

for $13,505.23 (the "Gordon Administrative Claim")

         2. On May 10, 2019, this Court entered a text Order granting the Application.

         3. On June 20, 2019, Debtors filed a certain Motion for an Order Approving Payment of

Certain Administrative Expenses (Doc. No. 234) ("Administrative Expense Motion") which

inadvertently omitted a reference to the Gordon Administrative Claim.

         4. Rather than modify the relief requested in the Administrative Expense Motion, the

parties hereby stipulate and agree that the Gordon Administrative Claim will be paid in full first

after the MREM Administrative Claim (see Doc. No. 241) from the net proceeds of any



1
 Debtors in these cases include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC,
and Eat Fit Go Healthy Foods - Minnesota, LLC.




69358116.2
CORE/3007017.0005/153641219.2
Case 18-81127-TLS               Doc 248    Filed 07/15/19 Entered 07/15/19 11:03:43       Desc Main
                                          Document      Page 2 of 3
IN THE MATTER OF
Eat Fit Go Healthy Foods, LLC
Case No. BK 18-81127
Stipulation for Payment of Gordon Food Services, Inc. Administrative Expense Claim

avoidance actions under Chapter 5 of the Bankruptcy Code as discussed in the Administrative

Expense Motion.

         5. Gordon does not waive, but rather expressly reserves, all other rights and remedies

available to it not expressly discussed in this stipulation, at law or in equity.

         WHEREFORE, Debtors and Gordon respectfully request this Court enter an order: (1)

granting the relief requested in this Stipulation; (2) overruling all objections to this Stipulation;

and (3) granting any other relief at equity or law this Court deems necessary or appropriate.

                                                  EAT FIT GOT HEALTHY FOODS, LLC,
                                                  Debtors

                                                  By: /s/ Paul M. Hoffmann
                                                     Paul M. Hoffmann (MO # 31922)
                                                     Nicholas Zluticky (MO # 61203)
                                                     Stinson LLP
                                                     1201 Walnut Street Suite 2900
                                                     Kansas City, MO 64106
                                                     Phone: 816.842.8600
                                                     Fax: 816.691.3495
                                                     Email:      paul.hoffmann@stinson.com
                                                                 nicholas.zluticky@stinson.com

                                                     Counsel for Debtors

                                                  GORDON FOOD SERVICE INC.

                                                  By: /s/ Jason M. Torf
                                                     Jason M. Torf (pro hac vice pending)
                                                     John C. Cannizzaro (pro hac vice pending)
                                                     200 W. Madison Street, Suite 3500
                                                     Chicago, IL 60606
                                                     Phone: (312) 726-6244
                                                     Fax: (312) 726-6214
                                                     jason.torf@icemiller.com

                                                     Counsel for Gordon Food Service Inc.




69358116.2
CORE/3007017.0005/153641219.2
Case 18-81127-TLS               Doc 248    Filed 07/15/19 Entered 07/15/19 11:03:43     Desc Main
                                          Document      Page 3 of 3
IN THE MATTER OF
Eat Fit Go Healthy Foods, LLC
Case No. BK 18-81127
Stipulation for Payment of Gordon Food Services, Inc. Administrative Expense Claim

                                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 15th day of July, 2019, true and correct copies of
the (1) Stipulation for Payment of Gordon Food Services, Inc. Administrative Expense Claim;
and (2) Notice of Objection / Resistance Deadline related thereto, were sent to those parties
receiving electronic notice via the CM/ECF system, and by United States Postal Mail, postage
prepaid, to those parties identified in CM/ECF as not receiving electronic notice.


                                                        /s Paul M. Hoffmann _____
                                                  Paul M. Hoffmann, MO # 31922




69358116.2
CORE/3007017.0005/153641219.2
